This Cause coming to be heard this Day according to the Order of this Court of the 8th Instant, The Substance of the Bill Answers Replication and Exhibits made in this Cause was opened and read by Counsel for the Complainant and Defendants respectively, And upon a full Hearing of the Arguments of the Complainant’s Counsel, the Counsel for the Defendant alledged that the Notice for hearing was but Short and prayed for further time It is therefore Ordered that the further hearing of this Cause be put off to Thursday next the 16th Instant.
Alexr Stewart Register in Chancery